710 S.E.2d 38 (2011)
Alicia Danielle MOSTELLER
v.
DUKE ENERGY CORPORATION, a North Carolina Corporation; Duke Energy Carolinas, LLC, a North Carolina Limited Liability Company; and William Ray Walker.
No. 476P10.
Supreme Court of North Carolina.
June 15, 2011.
Jon Ryan Moore, Charlotte, for Mosteller, Alicia Danielle.
John W. Francisco, Charlotte, for Duke Energy Corp.

ORDER
Upon consideration of the petition filed on the 3rd of November 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."